IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket No. 45119 & 45120

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 401
                                                )
       Plaintiff-Respondent,                    )   Filed: March 27, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ERICK DELAROSA,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, District Judge.

       Order denying successive I.C.R. 35 motion for reduction of sentence, affirmed;
       judgment of conviction and unified sentence of seven and one-half years, with a
       minimum period of confinement of two and one-half years, for forgery, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       In Docket No. 45119, Erick Delarosa pled guilty to forgery. I.C. § 18-3601. In exchange
for his guilty plea, additional charges were dismissed. The district court sentenced Delarosa to a
unified term of ten years, with a minimum period of confinement of three years. The district
court retained jurisdiction and sent Delarosa to participate in the rider program. Delarosa filed
an I.C.R 35 motion, which the district court denied. Following successful completion of the
retained jurisdiction, the district court suspended the sentence and placed Delarosa on probation.

                                                1
        In Docket No. 45120, Delarosa pled guilty to forgery, I.C. § 18-3601. In exchange for
his guilty plea, an additional charge was dismissed. The district court sentenced Delarosa to a
unified term of seven and one-half years, with a minimum period of confinement of two and one-
half years, to run concurrent with his sentence in Docket No. 45119. Delarosa admitted to
violating the terms of his probation in Docket No. 45119. The district court revoked probation
and ordered execution of Delarosa’s previously suspended sentence. Delarosa filed I.C.R 35
motions for reduction of both of his sentences, which the district court denied. Delarosa appeals,
asserting that the district court erred in denying his Rule 35 motions and that his sentence in
Docket No. 45120 is excessive.
        With regard to the order denying Delarosa’s Rule 35 motion in Docket No. 45119,
Delarosa is mindful that he had previously filed a Rule 35 motion in that case. Idaho Criminal
Rule 35 vests the trial court with jurisdiction to consider and act upon a motion to reduce a
sentence that is filed within 120 days after the entry of a judgment of conviction unless that
motion is to reduce an illegal sentence. Rule 35 further provides that no defendant may file more
than one motion seeking a reduction of sentence. The prohibition of successive motions under
Rule 35 is jurisdictional. State v. Bottens, 137 Idaho 730, 732, 52 P.3d 875, 877 (Ct. App. 2002).
Because Delarosa’s Rule 35 motion was prohibitively successive, the district court did not err in
denying Delarosa’s Rule 35 motion.
        Delarosa asserts that his sentence is excessive in Docket No. 45120. Sentencing is a
matter for the trial court’s discretion.   Both our standard of review and the factors to be
considered in evaluating the reasonableness of the sentence are well established. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568,
650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the
defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
Applying these standards, and having reviewed the record in this case, we cannot say that the
district court abused its discretion.
        Next, we review whether the district court erred in denying Delarosa’s Rule 35 motion in
Docket No. 45120. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,


                                                2
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Delarosa’s Rule 35 motion, we conclude
no abuse of discretion has been shown.
       Therefore, the order denying Delarosa’s successive Rule 35 motion in Docket No. 45119
is affirmed. Delarosa’s judgment of conviction and sentence and the district court’s order
denying Delarosa’s Rule 35 motion in Docket No. 45120 are affirmed.




                                               3